Exhibit 10.5

 

VIVAKOR, INC.

8 Technology #165
Irvine, CA 92618

 

November   9   2010

 

To Whom It May Concern:

SHARE CERTIFICATES

Please be advised that the shares registered in the name of War Chest Capital
Multi-Strategy Fund, LLC ("War Chest") for Five Million (5,000,000) shares of
common stock ("Stock") of Vivakor, Inc., (the "Company"), are validly issued,
free trading, fully-paid, non-assessable with no restrictions. The Stock is
issued based for $4,629.63 on a per share price of $0.0009259 which equals Five
Million (5,000,000) shares. It is understood that neither the Company, nor the
transfer agent, will take any action to cancel or encumber the Stock or the
share certificate representing the Stock. The Company hereby indemnifies and
holds harmless War Chest and any brokerage and/or clearing firm working with War
Chest against any all claims with respect to the Stock and any reliance on the
preceding sentence. These shares are free and clear of any encumbrances.

Very Truly Yours,
Vivakor, Inc.

By:  /s/ MATT NICOSIA         

        Matt Nicosia

        Chief Executive Officer

 

 

 

